Ray, J.
The instructions were clearly correct. It was not in the power of the appellant to relieve himself from the obligation imposed by his contract, to receive the sheep at the point agreed upon. He was required to receive or reject at that place, and his agent could not relieve him from this responsibility and change the point of delivery to the inconvenience of the .appellee. ‘ There can be no question of special agency in this ease. The .act to be performed was an acceptance or rejection of the property tendered, and the agent appointed to act of necessity had power to hind his principal
Judgment affirmed, with costs.